ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Head, Inc.                                    )      ASBCA No. 60483
                                              )
Under Contract No. W912BV-10-C-2001           )

APPEARANCES FOR THE APPELLANT:                       Robert G. Ruggieri, Esq.
                                                     Michael H. Payne, Esq.
                                                      Cohen Seglias Pallas Greenhall
                                                       & Furman PC
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Keith S. Francis, Esq.
                                                     Bryan M. Harrington, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S_. Army Engineer District, Tulsa

                 OPINION BY ADMINISTRATIVE JUDGE SWEET

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties'
stipulation and agreement, that the appeal is sustained. In the nature of a consent judgment,
the Board makes a monetary award to appellant in the amount of $412,804.00. This amount
is inclusive of interest. No further interest shall be paid.

      Dated: 26 June 2017




                                                  JAMES R. SWEET
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)
 I concur                                      I concur




 RICHARD SHACKLEFORD                           OWEN C. WILSON
 Administrative Judge                          Administrative Judge
 Acting Chairman                               Acting Vice Chairman
 Armed Services Board                          Armed Services Board
 of Contract Appeals                           of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60483, Appeal of Head, Inc.,
rendered in conformance with the Board's Charter.

      Dated:




                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2